Exhibit 12(d) Entergy Mississippi, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 31-Mar Fixed charges, as defined: Total Interest Interest applicable to rentals Total fixed charges, as defined Preferred dividends, as defined (a) Combined fixed charges and preferred dividends, as defined Earnings as defined: Net Income Add: Provision for income taxes: Total income taxes Fixed charges as above Total earnings, as defined Ratio of earnings to fixed charges, as defined Ratio of earnings to combined fixed charges and preferred dividends, as defined (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
